DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 6 & 9 are cancelled. Claims 1-5, 7-8 & 10-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 & 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “a heat release material provided on the electrode lead between the through hole and the battery element”. However, claim 1 also recites that the battery element comprises the electrode lead which comprises the through hole. Since the through hole is comprises within electrode lead which is itself comprised within the battery element, it is unclear as to how the heat release material can be provided between the battery element and an element  Note that any one of the components making up the stack of the battery element (i.e a positive electrode, a negative electrode or a separator) which does not overlap with the through hole can also be recited in place of “a stack”. Such an amendment would be supported by fig. 1B and paragraphs [0045]-[0046] of the instant specification.
Claims 2-5, 7-8 & 10-15 are also rejected in view of their dependence, either directly or indirectly, to claim 1. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2009/0305126 A1) in view of Choi (US 2017/0352933 A1, and hereinafter Choi’933 for citation purposes), Kwak (US 2013/0202924 A1) and Endo (US 2016/0093922 A1).
Regarding claims 1-2 & 5, Choi teaches a battery comprising a battery element (300) comprising an electrode lead (413) comprising at least one through hole (433) and an exterior material (200) configured to accommodate the battery element (Figs. 1 & 6; [0064]-[0065] & [0070]) but is silent as to a heat release material being provided on the electrode lead between the through-hole and the battery element; and provided on an outer surface of the exterior material such that the exterior material is interposed between the heat release material and the electrode lead, wherein the heat release material includes at least one of silicon carbide and aluminum nitride.											Choi’933 teaches a battery (10) comprising a battery element (1) including an electrode lead; an exterior material (3) configured to accommodate the battery element; and a heat release material (20) provided on a terrace portion of the exterior material corresponding to an outer surface of the exterior material (Figs. 2 & 5; [0044]-[0046], [0049]-[0050] & [0078]). Choi’933 further teaches the heat release material including, as a heat radiation material, an inorganic material ingredient having a resistance of 1x1012 Ohm or above, a heat conductivity of 50 W/mK 											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to place a heat release material on an outer portion of the terrace of Choi’s exterior material in order to quickly absorb the heat generated from the components constituting the battery module and quickly discharge the heat to outside, so that heat accumulation does not occur as taught by Choi’933 ([0066] & [0081]). It is also noted that the terrace of the exterior material also corresponds to an area above a portion of the electrode lead and between the through-hole and the battery element in Choi’s embodiment.				Kwak teaches a battery module including a heat radiating plate comprising a composite sheet including a high thermal conductivity filler and a thermoplastic, wherein the high thermal conductivity filler can comprise boron nitride, silicon carbide or aluminum nitride ([0014], [0019] & [0054).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use aluminum nitride as a heat radiating material in the heat release material of modified Choi because aluminum nitride and boron nitride (which is used in Choi’933) are art-recognized equivalents for the same intended purpose (i.e high thermal conductivity) as taught by Kwak. “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. Furthermore, aluminum nitride is known to have a thermal conductivity of 230 14 Ohms as evidenced by Endo ([0034]) making it ideal for the heat radiating material of Choi’933 having high thermal conductivity while having insulating properties.  
Regarding claim 3, Choi teaches the exterior material having a film shape (Fig. 1; [0010])
Regarding claim 4, Choi teaches the exterior material being a laminate film ([0006]).
Regarding claim 7, Choi teaches the through hole being provided outside the exterior material (Fig. 6).
Regarding claim 10, Choi teaches the electrode lead being a positive electrode lead ([0066]: cathode terminal). 
Regarding claim 12, Choi teaches the battery of claim 1, as part of a battery pack which can be used in an electronic device such as a wireless mobile device which receives power supply from the battery ([0002] & [0088]).
Regarding claim 14, Choi teaches the battery of claim 1, as part of an electric storage device (”a battery pack”), wherein the device supplies power to an electronic device (“wireless mobile device”) connected to the battery ([0002] & [0088]).
	
Claims 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2009/0305126 A1) in view of Choi (US 2017/0352933 A1, and hereinafter Choi’933 for citation purposes), Kwak (US 2013/0202924 A1), Endo (US 2016/0093922 A1) and Uesaka (US 2014/0379188 A1).
Regarding claim 11, Choi as modified by Choi’933 and Shmiederer teaches the battery of claim 1, as part of a battery pack ([0088]), as shown above, but is silent as to the battery pack including a control unit that controls the battery.							
Regarding claim 13, Choi as modified by Choi’933 teaches the battery of claim 1, as part of a battery pack for an electric vehicle ([0002]-[0003]) but is silent as to the electric vehicle further comprising a conversion device that receives power supply from the battery to convert the power to a driving force for the vehicle; and a control device that performs information processing related to vehicle control, based on information on the battery.					Uesaka teaches an electric vehicle comprising a battery, a conversion device that receives power supply from the battery to convert the power to a driving force for the vehicle; and a control device that performs information processing related to vehicle control, based on information on the battery ([0011]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a conversion device that receives power supply from the battery in Choi in order to convert the power to a driving force for the vehicle; and include a control device in the electric vehicle described by Choi in order to perform information processing related to vehicle control based on information on the battery as taught by Uesaka
 ([0011]).
Regarding claim 15, Choi as modified by Choi’933 teaches the battery of claim 1 but is silent as to a power system comprising the battery of claim 1 and receiving power supply therefrom.												Uesaka teaches a power system comprising a battery which provides power supply to the power system ([0013]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the battery of Choi in a power system which receives power supply from the battery in order to provide additional sources of power for a power system as taught by Uesaka ([0013]). 


Claims 1-5, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0315301 A1) in view of Choi (US 2017/0352933 A1, and hereinafter Choi’933 for citation purposes), Kwak (US 2013/0202924 A1) and Endo (US 2016/0093922 A1).
Regarding claims 1, 3, 5 & 8, Kim teaches a battery (1) comprising a battery element (10) comprising an electrode lead (50) comprising at least one through hole (V3) and a film-shaped exterior material (20) configured to accommodate the battery element and covering the through-hole (Figs. 1-2 & 15-16; [0090]-[0104]) but is silent as to a heat release material being provided on the electrode lead between the through-hole and the battery element; and provided on an outer surface of the exterior material such that the exterior material is interposed between the heat release material and the electrode lead, wherein the heat release material includes at least one of silicon carbide and aluminum nitride.									Choi’933 teaches a battery (10) comprising a battery element (1) including an electrode 12 Ohm or above, a heat conductivity of 50 W/mK or above, and a powder particle size of 30 µm to provide insulation and heat conductivity with boron nitride, aluminum silicate or aluminum oxide, silica and the like being cited as possible examples ([0069]).											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to place a heat release material on an outer portion of the terrace of Choi’s exterior material in order to quickly absorb the heat generated from the components constituting the battery module and quickly discharge the heat to outside, so that heat accumulation does not occur as taught by Choi’933 ([0066] & [0081]). It is also noted that the terrace of the exterior material also corresponds to an area above a portion of the electrode lead and between the through-hole and the battery element in Choi’s embodiment.				Kwak teaches a battery module including a heat radiating plate comprising a composite sheet including a high thermal conductivity filler and a thermoplastic, wherein the high thermal conductivity filler can comprise boron nitride, silicon carbide or aluminum nitride ([0014], [0019] & [0054).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use aluminum nitride as a heat radiating material in the heat release material of modified Choi because aluminum nitride and boron nitride (which is used in Choi’933) are art-recognized equivalents for the same intended purpose (i.e high thermal In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. Furthermore, aluminum nitride is known to have a thermal conductivity of 230 W/mK as well as a specific resistance of 1014 Ohms as evidenced by Endo ([0034]) thereby making it ideal for the heat radiating material of Choi’933 ([0069]).    
Regarding claim 4, Kim teaches the exterior material being a laminate film ([0057]).
Regarding claim 10, Kim teaches the electrode lead (50/51) being a positive electrode lead (Fig. 14; [0098]-[0099]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted new grounds of rejections as presented above. As instantly claimed, claim 1 is found to be obvious over the combined teachings of Choi, Choi’933, Kwak and Endo as well as Kim, Choi’933, Kwak and Endo.										Thus, in view of the foregoing, claims 1-5, 7-8 & 10-15 stand rejected. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727